Title: From George Washington to John Hancock, 21 May 1777
From: Washington, George
To: Hancock, John



Sir
Morristown May 21st 1777.

Inclosed I have the Honor to transmit you a General Return of the Forces in Jersey. It is regimentally digested and will shew the strength of each Corps. I should not have sent it so particularly made out, had I not conceived the conveyance, by which it goes from hence, entirely secure. I have nothing material to add respecting the Enemy. I have the Honor to be with great respect Sir Yr Most Obedt servt

Go: Washington


P.S. I need not suggest to Congress the necessity of keeping our Numbers concealed from the knowledge of the public. Nothing but a Good face & false appearances have enabled us hitherto to deceive the Enemy respecting our Strength.

